EXHIBIT (10)-v

Amended and Restated as of
February 25, 2003
Amended January 27, 2004




Bausch & Lomb Incorporated

ANNUAL INCENTIVE COMPENSATION PLAN

I.

Introduction.

 




The Bausch & Lomb Incorporated Annual Incentive Compensation Plan (the "Plan")
is established to create effective incentives for managers of Bausch & Lomb
Incorporated (the "Company") to set and achieve objectives that are designed to
enhance business performance and increase shareholder value. The Plan is also
designed to provide competitive levels of compensation to enable the Company to
attract and retain managers who are able to exert a significant impact on the
value of the Company for its shareholders.


II.


Plan Participants

.  




Employees of the Company who are in the mid management band and above and are
selected to participate in the Plan are eligible to participate in the Plan
("Participants").


III.


Definitions

. Capitalized terms not otherwise defined when used in this Plan shall have the
following meanings.  


A.




"Approved Incentive Award" or "Bonus". An Approved Incentive Award or Bonus is
the incentive which has been approved in accordance with this Plan to be paid by
the Company to the Participant.  


B.




"Bonus Pool". shall have the meaning set forth in Section VI.A.1.  


C.


"Committee". means Compensation Committee of the Company's Board of Directors.

 


D.


"Performance Management Process (PMP) objectives". PMP objectives are team or
individual performance measures which are established in accordance with
guidelines issued by the Corporate Senior Vice President - Human Resources, and
approved by the immediate manager of the individual or team to whom the measure
applies and that person's immediate manager, as further defined in Section IV B
hereof.

 


E.


"Operating Unit Objective". An Operating Unit Objective is a performance target
for one or more of the Company's geographic regional businesses (e.g. Americas;
Asia; Europe, Middle East and Africa) or functional centers (Research
Development & Engineering; Global Supply Chain or Global Category Groups), which
is established early in a Plan Year with approval from the relevant Operating
Unit head, the Corporate Senior Vice President-Human Resources, the Senior Vice
President and Chief Financial Officer and the Chief Executive Officer, as
further defined in Article IV B hereof.

 


F.


"Plan Year" means each one year period coincident with a fiscal year of the
Company.

 


G.


"Standard Incentive Funding". is the Bonus Pool funding at Standard Incentive
percentage for all Participants in a particular group or Operating Unit. A
standard incentive percentage has been established by job band and is applied to
eligible base salary earnings to determine the appropriate funding.

 


H.


"stretch goal". Defined in Article V.

 


I.


"target goal". Defined in Article V.

 


J.


"threshold goal". Defined in Article V.

 


K.


"Total Company Objective". A Total Company Objective is a performance target set
for the Company as a whole, which is established early in a Plan Year with
approval by the Committee, as further defined in Article IV B hereof.


IV.


Performance Measurement.

 


A.


Each Plan Year, the Company and each Operating Unit and eligible Participant
will set objectives in accordance with this Plan. These will be applied for
Incentive Plan purposes either to fund a Bonus Pool (as to Total Company and
Operating Unit Objectives) or to allocate a Bonus Pool among Participants.

 


B.


Total Company, Operating Unit and PMP Objectives will be set early in the Plan
Year in which performance is to occur. Total Company performance will be
evaluated based on Total Company Objectives which are set with approval from the
Committee. Operating Unit Objectives for commercial business units shall be
based on objective identifiable measures of business performance, including, for
example, sales and operating earnings, return on assets/equity and cash flow.
Operating Unit Objectives for units other than commercial business units (e.g.,
RD&E, Global Supply Chain) shall be based on deliverables required to meet
annual plan and longer term objectives, including, for example, cost
containment, cost improvement, product launch, product quality and cash flow
goals. Global Category Group objectives shall be based on financial measures
such as category sales, category distribution margin and/or strategic
imperatives such as market share goals. All Operating Unit Objectives shall be
approved by the relevant Operating Unit head as well as the Senior Vice
President - Human Resources, Senior Vice President and Chief Financial Officer,
and the Chief Executive Officer.


Company and Operating Unit Objectives will be assigned a weighting for Bonus
Pool funding purposes, assuming Company performance at threshold levels as set
forth in Section VI.A.1 below. (Bonus Pool funding is described further under
Section VI of this Plan). The weighting of Company and Operating Unit Objectives
will be approved by the Committee at the time Company Objectives are approved.
2003 Annual Incentive Plan weightings for Bonus Pool Funding are set forth in
Appendix B hereto.


PMP objectives will be team or individual measures which will, where possible,
impact the Operating Unit Objectives and ultimately the Total Company
Objectives. PMP objectives shall be set in accordance with guidelines issued by
the Senior Vice President-Human Resources, and shall be approved by the
immediate manager of the individual or team to whom the measure applies, and
that person's immediate manager (i.e., a "one-over-one" approval).


V.


Threshold, Target and Stretch Goals

 




Total Company and Operating Unit Objectives will be set with a "target" goal, a
"stretch" goal and a "threshold" goal. Achievement of the "target" goal should
reflect performance which is in line with expected performance, and which
supports expected Company performance. "Stretch" goals should assume performance
well in excess of that required to achieve the target goal, while "threshold"
goals should define a minimum level of performance warranting funding of a Bonus
Pool. "Stretch" and "threshold" goals must be approved with respect to each
Objective at the same time and in the same manner that the respective Objective
is approved.


VI.


Bonus Calculation.

 


A.


The amount of an individual Participant's Approved Incentive Award (or Bonus) in
any Plan Year is determined as follows:

   


1.


A Bonus Pool for Corporate Officers, Corporate Staff and for each Operating Unit
will be calculated and funded based on a factor taking into account (a) Standard
Incentive Funding within the Operating Unit or Staff and (b) performance against
Company Objectives and, where applicable, Operating Unit Objectives. Where an
Operating Unit has multiple Operating Unit Objectives, performance will be
assessed in accordance with guidelines established by the Corporate Senior Vice
President - Human Resources. In order for the Operating Unit portion of a Bonus
Pool to be funded, the Company must achieve at least the threshold level of
performance.

   


2.


The Bonus Pool which is so determined shall then be allocated among the
individual participants within a group (Corporate Officers or Corporate Staff)
or Operating Unit based upon achievement by the members of that group or
Operating Unit against PMP objectives. The total of Annual Incentive Awards with
respect to a group or Operating Unit shall not exceed the Bonus Pool for such
group or Operating Unit but may be less than the Bonus Pool

   


3.


The Approved Incentive Award is based on the extent to which the relevant Bonus
Pool is funded and on an assessment of performance against PMP objectives.
Assessment of performance against PMP objectives shall be in accordance with
guidelines issued by the Senior Vice President, Human Resources, and shall be
subject to discretionary upward or downward modification in accordance with such
guidelines.

   


4.


Where performance against Company or Operating Unit Objectives meets or exceeds
the "stretch goal" established with respect to that Objective, the calculation
of the funded Bonus Pool which is attributable to that Objective shall be 200%
of the Standard Incentive Funding. Conversely, where performance against a
Company or Operating Unit Objective meets the "threshold goal" established with
respect to that Objective, the calculation of the funded Bonus Pool will start
at 0% of the Standard Incentive Funding.

   


5.


Where actual performance on a particular Objective falls between "threshold",
"target" and "stretch" goals, the Bonus Pool Funding which is attributable to
that Objective shall be calculated on a pro-rata basis with respect to the
payouts set for achievement of goals (50%, 100%, and 200%) depending on where
performance lies between such goals.

 


B.


Bonus Pool Funding may be modified as a result of the following:

   


1.


Performance against Company or Operating Unit Objectives may be modified by the
Committee based on the Committee's overall assessment of the manner in which
such performance was achieved or, with respect to Operating Unit performance,
relative contribution to Total Company Performance.

   


2.


In addition, Bonus Pool Funding for a group or Operating Unit may be modified by
the Chief Executive Officer, in his sole discretion, to reflect a group's or
Operating Unit's relative contribution to Total Company performance, provided
that such modification shall not have the effect of increasing the total Funded
Bonus Pool for the Company as a whole beyond the level approved by the
Committee.

   


3.


Any modification to the Chief Executive Officer's Approved Incentive Award shall
be approved by the Committee.

 


C.


An individual Participant's Approved Incentive Award shall be determined based
upon relevant performance against PMP objectives, which will allow for
allocation to the Participant of a portion of the funded Bonus Pool of such
Participant's group or Operating Unit. Assessment of performance against PMP
objectives shall be in accordance with guidelines issued by the Senior Vice
President, Human Resources. Approved Incentive Awards may vary upward or
downward against the targeted level based on evaluation of a participant's
performance against PMP objectives. The total of all Bonuses within each group
or Operating Unit cannot exceed 100% of the funded Bonus Pool as to such group
or Operating Unit.


VII.


Change in Status During Plan Year

 


A.


New Hires and Promotions.

   


1.


A newly hired or recently promoted employee of the Company who is a Participant
in the Plan for at least six months of his/her first Plan Year will be eligible
for a Bonus which is based on salary paid during the partial Plan Year after the
effective date of hire or promotion, as the case may be.

   


2.


A newly hired or recently promoted employee of the Company who is a Participant
for less than six months in his/her initial Plan Year will be eligible for a
Bonus for a portion of that Plan Year after the effective date of hire or
promotion, as the case may be, only if the terms of such partial Plan Year bonus
are agreed to in writing between the Participant and the Company at the time of
hire. These arrangements must be approved in writing in advance by Corporate
Senior Vice President Human Resources and normal one-over-one approval matrix.

 


B.


Transfers.

   


1.


Where a Participant transfers from one Operating Unit or group to another during
a Plan Year, the Bonus for the Plan Year in which the transfer occurs will be
based on Bonus Pool Funding as to the particular Operating Unit or group in
which the Participant worked for the majority of the Plan Year, or as otherwise
approved by the Corporate Senior Vice President Human Resources.

 


C.


Terminations.

   


1.


A Participant who terminates voluntarily from the Company during a Plan Year
will not be eligible for any bonus for that Plan Year.

   


2.


In cases of involuntary termination due to death, disability, reduction in work
force, or the sale or closing of a plant or business unit before completion by
the Participant of at least six months service as an eligible Participant during
the Plan Year, such Participant will not be eligible for any Bonus for that Plan
Year. In cases of involuntary termination due to death, disability, reduction in
work force, or the sale or closing of a plant or business unit after completion
by the Participant of at least six months service as an eligible Participant
during the Plan Year, a pro rata Bonus will be calculated and paid in accordance
with the Plan.

   


3.


A Participant who is terminated during a Plan Year involuntarily for any other
reason will not be eligible for any Bonus for the Plan Year in which termination
occurs.

 


D.


Leave of Absence.

   


An employee whose status as an active employee is changed during a Plan Year as
a result of a leave of absence may, at the discretion of the Committee, be
eligible for a pro rata Bonus determined in the same way as in Subsection VII A.

 


E.


Demotions.

   


1.


An employee who is transferred into a non-eligible group of employees after
having served six months during the Plan Year shall be paid a pro-rata Bonus
determined in the same manner as in Subsection VII A.

   


2.


An employee who is transferred into a non-eligible group of employees prior to
having served six months during the Plan Year in an eligible group of employees
shall not be entitled to a Bonus.

   


3.


Where an employee is transferred into a lower band position within a Plan Year,
such employee's Standard Incentive Award percentage shall be based on the band
or position in which the employee spent the majority of the Plan Year.


VIII.


Change of Control

.    


Notwithstanding any other provision of this Plan, a special incentive bonus
shall be paid to Participants if there is a change in control of the Company
during the Plan Year.

   


1.


The amount of the special incentive bonus shall equal the greater of (a) the
Bonus based upon "target" performance without regard to any other calculations
under the Plan, prorated where applicable, through the date of termination of
the Participant's employment where it is terminated involuntarily other than for
good cause, or (b) the Bonus which would be payable to the Participant based on
results for the full Plan Year, prorated where applicable, through the date of
termination of the Participant's employment where it is terminated involuntarily
other than for good cause, as applicable.

   


A change of control of the Company is defined as follows:


     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company), (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation, if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of subsection (c) of this Section are satisfied; or


     (b) Individuals who, as of February 25, 2003, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
February 25, 2003 whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


     (c) Approval by the shareholders of the Company of a reorganization,
merger, binding share exchange or consolidation, in each case, unless, following
such reorganization, merger, binding share exchange or consolidation, (i) more
than 60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or


     (d) Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (A)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


IX.


Miscellaneous.

 


A.


Amendments. The Committee shall have the right to modify or amend this Plan from
time to time, or suspend it or terminate it entirely; provided that no such
modification, amendment, suspension, or termination may, without the consent of
any affected Participants (or beneficiaries of such Participants in the event of
death), reduce the rights of any such Participants (or beneficiaries, as
applicable) to a payment or distribution already payable under Plan terms in
effect prior to such change.

 


B.


Role of the Committee. (i) Interpretation of the Plan. Any decision of the
Committee with respect to any issue concerning individuals selected as
Participants, the amount, terms, form and time of payment of bonuses, and
interpretation of any Plan guideline, definition, term or requirement shall be
final and binding.


(ii) Administration. The Committee has designated the Corporate Senior Vice
President Human Resources to control and manage the operation and administration
of the Plan. The Corporate Senior Vice President Human Resources shall
administer the Plan in accordance with its terms and shall have all powers
necessary to carry out the provisions of the Plan, except such powers as are
specifically reserved to the Committee or some other person. These powers
include the power to make and publish such rules and regulations as he or she
may deem necessary to carry out the provisions of the Plan.


(iii) Adjustment to Objectives. If any event occurs during a performance period
which requires changes to preserve the incentive features of this Plan, the
Committee may make appropriate upward or downward adjustments in the specified
performance levels.

 


C.


Right to Continued Employment; Additional Awards. Participation in the Plan or
the receipt of a bonus under the Plan shall not give the recipient any right to
continued employment (such employment shall be "at will"), and the right and
power to dismiss any employee is specifically reserved to the Company. In
addition, the receipt of a bonus with respect to any Plan Year shall not entitle
the recipient to any bonus with respect to any subsequent Plan Year, except as
expressly provided in the Plan.

 


D.


Withholding Taxes. The Company shall have the right to deduct from all payments
under this Plan any Federal or state taxes required by law to be withheld with
respect to such payments.

 


E.


Deferred Compensation. Participants may elect to defer all or part of a Bonus in
accordance with the procedures set forth in the Company's Executive Deferred
Compensation Plan.

 


F.


Interaction with Management Incentive Compensation Plan. Amounts payable under
this Plan shall be offset against amounts actually paid to a Participant under
the Bausch & Lomb Incorporated Management Incentive Compensation Plan, dated as
of January 1, 1998.

 


G.


Governing Law. This Plan shall be construed in accordance with and governed by
the laws of the State of New York.

 

BAUSCH & LOMB INCORPORATED


By:  /s/ David Nachbar                         
            David Nachbar
            Corporate Senior Vice President
            Human Resources
            Dated: January 27, 2004

 

 

APPENDIX LIST



Appendix A -           STANDARD INCENTIVE PERCENTAGE TABLE





Appendix B -           INCENTIVE WEIGHTINGS

 

 

APPENDIX A


Amended and Restated as of February 25, 2003
Amended January 27, 2004


STANDARD INCENTIVE PERCENTAGE

 

 

BAND/GRADE

STANDARD INCENTIVE
PERCENTAGE (AS A % OF
BASE SALARY)




NON-OFFICERS:

 

MM/T

15%

   

EXEC

30%

   

SR. EXEC

35%

   




OFFICERS*:

         

*Standard incentive levels will range from 50% to 100% of base salary, depending
on position, as approved at the beginning of each Plan Year by the Compensation
Committee of the Board of Directors.

 

 

 

Amended and Restated as of February 25, 2003
Amended January 27, 2004

Appendix B


Bonus Pool Funding

 



 

Total Company

Operating Unit

Corporate Officers(1)



100%

--

Corporate Staff



100%

--

Global Supply Chain:



75%

25%

Global RD&E:



75%

25%

Regional/Commercial:



75%

25%

Global Category Groups

75%

25%



Other Operating Units as approved by the CEO

75%

25%





(1)

Includes officers with no operating unit responsibilities.

